DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,725,762 (hereinafter ‘762).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-12 of the instant application define an obvious variation of the invention claimed in ‘762.
It is noted that the instant application is a later-filed continuation of ‘762. Claims 1-11 of ‘762 contain every element of Claims 1-12 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘762 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘762 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant
Claim 1 of US Pat No. 10,725,762
A gateway device connected via one or more networks to a plurality of electronic controllers on-board a vehicle, the gateway device comprising: one or more memories; and circuitry, that in operation,
A gateway device connected via one or more buses to a plurality of electronic controllers on-board a vehicle, the gateway device comprising: one or more memories; and circuitry, that in operation,
acquires firmware update information, the firmware update information including updated firmware to be applied to a first electronic controller from among the plurality of electronic controllers on-board the vehicle, 

receives firmware update information from an external device external to the vehicle, the firmware update information including updated firmware to be applied to a first electronic controller from among the plurality of electronic controllers on-board the vehicle, 
determines, by accessing the one or more memories, whether or not the first electronic controller satisfies a second condition based on second information about the first electronic controller, wherein the second information is whether the first electronic controller includes a firmware cache for performing a pre-update firmware cache operation, and 

determines, by accessing the one or more memories, whether or not the first electronic controller satisfies a first condition and a second condition, based on first information and second information, respectively, about the first electronic controller, wherein the first information is whether the first electronic controller is capable of performing a signature verification operation, which is determined prior to transmittal of the updated firmware, and the second information is whether the first electronic controller includes a firmware cache for performing a pre-update firmware cache operation, 

causes, when the first condition is determined to be satisfied, the first electronic controller to execute a first process related to updating the firmware of the first electronic controller,

causes, when the first condition is determined not to be satisfied, a first device on-board the vehicle, other than the first electronic controller, to execute the first process related to updating the firmware of the first electronic controller by proxy, and
causes, when the second condition is determined not to be satisfied, the gateway device to execute a proxy process, 
causes, when the second information indicates that the first electronic controller does not include a firmware cache for performing a pre-update firmware cache operation, the gateway device to execute a proxy process,
wherein the gateway device requests the first electronic controller to transmit boot ROM data to the gateway device, creates updated boot ROM data with the updated firmware, and transmits the updated boot ROM data to the first electronic controller that updates the boot ROM and resets the first electronic controller with the updated firmware.
wherein the gateway device requests the first electronic controller to transmit boot ROM data to the gateway device, creates updated boot ROM data with the updated firmware, and transmits the updated boot ROM data to the first electronic controller that updates the boot ROM and resets the first electronic controller with the updated firmware.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack antecedent basis in the claims:
Claim 3, “the first information”.
Claim 4, “the first information”, “the first process”, “the first condition”. 
Claim 5, “the first process”
Claim 6, “the first process”.
Claim 7, “the first condition”.
Claim 8, “the first condition”. 
Claim 9, “the first condition”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2017/0060559, hereinafter "Ye") in view of Yamaura et al. (US 2016/0366229, hereinafter "Yamaura"), further in view of Kitani et al. (US PG Pub No. US 2004/0006703 A1).

Regarding claim 1, Ye teaches: 
A gateway device connected via one or more networks to a plurality of electronic controllers on-board a vehicle, the gateway device comprising: one or more memories; and circuitry, that in operation, 
acquires firmware update information, the firmware update information including updated firmware to be applied to a first electronic controller from among the plurality of electronic controllers on-board the vehicle (Fig. 1, and related text, e.g., [0027]: "The software data store 118 may be further configured to store software updates 116 that may be provided to the vehicle 102.  The software updates 116 may include changes to the software or settings of the vehicle 102 to address an issue with the current software or settings, or to provide improved functionality to the current software.  The software updates 116 may include, for example, updated configuration settings for one or more vehicle ECUs 104, and/or updated versions of software or firmware to be installed on one or more vehicle ECUs 104.  In some cases software updates 116 may include a single section, while in other cases a software updates 116 may be organized into multiple subsections, partitions, or chunks, where all the subsections may be downloaded to complete the overall software update 116 to be installed.  In some examples, the software updates 116 may be originated by a vendor (e.g., of the vehicle ECU 104) or originated by the vehicle manufacturer.  In some cases, the software updates 116 may be encrypted, while in other cases the software updates 116 may not be encrypted."), 

Ye does not explicitly disclose: 
determines, by accessing the one or more memories, whether or not the first electronic controller satisfies a second condition based on second information about the first electronic controller, wherein the second information is whether the first electronic controller includes a firmware cache for performing a pre-update firmware cache operation.
However, Yamaura, in a related art, teaches: 
determines, by accessing the one or more memories, whether or not the first electronic controller satisfies a second condition, based on second information about the first electronic controller, wherein the second information  is whether the first electronic controller includes a firmware cache for performing pre-update firmware cache operation (Fig. 2, and related text, e.g., [0179]: "The determiner 303 determines whether or not it is possible to upload a portion in which there is no chunk in the latest firmware delivered by the guest OS of the selected AP 100 from the vehicle 200 with reference to a the firmware cache state in the guest OS of the selected AP 100 from the state storage 323, the firmware version included in the vehicle information of the approach information, and the downloaded data information.  When it is possible to upload the portion, the determiner 303 determines that the vehicle 200 is the firmware upload instruction target.  At this time, the determiner 303 corrects the selection result of the AP 100 so that a non-corresponding AP 100 does not become a guest OS activation target.").
	It would have been obvious, to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Yamaura with Ye, providing a data delivery system in which a plurality of roadside units installed in an area where vehicles stop or an area where vehicles reduce the speed receive a transmission agent (an update program executed by the roadside unit) transmitted from a delivery device, and wirelessly transmit a partial code (firmware) when vehicles enter a range, as suggested by Yamaura ([0003-4]).

Ye and Yamaura do not explicitly disclose: 
causes, when the second condition is determined not to be satisfied, the gateway device to execute a proxy process, wherein the gateway device requests the first electronic controller to transmit boot ROM data to the gateway device, creates updated boot ROM data with the updated firmware, and transmits the updated boot ROM data to the first electronic controller that updates the boot ROM and resets the first electronic controller with the updated firmware.
However, Kitani, in a related art, teaches: 
causes, when the second condition is determined not to be satisfied ([0118]), the gateway device to execute a proxy process, wherein the gateway device requests the first electronic controller to transmit boot ROM data to the gateway device, creates updated boot ROM data with the updated firmware ([0129]; [0144]), and transmits the updated boot ROM data to the first electronic controller that updates the boot ROM and resets the first electronic controller with the updated firmware ([0163]).
It would have been obvious, to a person having ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Yamaura and Ye with Kitani to create updated boot ROM data with the updated firmware, and transmits the updated boot ROM data to the first electronic controller that updates the boot ROM and resets the first electronic controller with the updated firmware. One would be motivated by the desire to utilize alternative memory resources as taught by Kitani ([0118]). 


Regarding claim 10, the combination of Ye, Yamaura, and Kitani teaches all of the limitations with respect to claim 1, above. Ye further teaches:
The gateway device according to claim 1,
wherein the plurality of electronic controllers communicate over the one or more buses in accordance with a controller area network (CAN) protocol (Fig. 1, and related text, e.g., [0023]: "The vehicle bus 106 may include various method of communication available between the vehicle ECUs 104.  The vehicle bus 106 may also support communication between the telematics control unit 108 and the vehicle ECUs 104.  As some non-limiting examples, the vehicle bus 106 may include one or more of a vehicle controller area network (CAN), an Ethernet network, and a media oriented system transfer (MOST) network.  It should be noted that the illustrated bus topology is merely an example, and other number and arrangement of vehicle buses 106 may be used.").

Regarding claim 11, the limitations of system claim 11 are substantially similar to the limitations of system claim 1, and therefore, it is rejected for the reasons stated above. 

Regarding claim 12, the limitations of method claim 12 are substantially similar to the limitations of system claim 1, and therefore, it is rejected for the reasons stated above. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195